United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 06-3557
                                     ___________

Dontay Lay,                              *
                                         *
            Appellant,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
H.N. Green, Sheriff, St. Francis County, *
                                         *      [UNPUBLISHED]
            Appellee.                    *
                                   ___________

                               Submitted: June 15, 2007
                                  Filed: July 6, 2007
                                   ___________

Before RILEY, MAGILL, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Arkansas inmate Dontay Lay (Lay) appeals the district court’s1 dismissal
without prejudice of his 42 U.S.C. § 1983 complaint for failure to comply with Rule
5.5(c)(2) of the Local Rules of the Eastern District of Arkansas, which allows
dismissal if a communication from the court is not responded to within thirty days.
The district court dismissed the action after Lay failed to respond to the district court’s
order to amend his complaint within thirty days. Upon careful review, we conclude
that the dismissal was not an abuse of discretion. See Nw. Bank & Trust Co. v. First

      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
Ill. Nat’l Bank, 354 F.3d 721, 725 (8th Cir. 2003) (standard of review); Settlemire v.
Watson, 877 F.2d 13, 14 (8th Cir. 1989) (per curiam) (affirming district court’s
dismissal without prejudice of pro se complaint pursuant to local rule allowing
dismissal where litigant fails to respond to communication of court within thirty days).

      Although Lay contends he did not receive the district court’s order directing
him to amend his complaint, Lay did not raise this matter before the district court and
we will not consider the argument for the first time on appeal. See Poolman v. City
of Grafton, __ F.3d __, No. 06-3220, 2007 WL 1597912, at *3 (8th Cir. June 5, 2007).

      Accordingly, we affirm.
                     ______________________________




                                          -2-